800 F.2d 1140
Turner & Newall, Ltd., Bell Asbestos Mines, Ltd., TurnerAsbestos Fibres, Ltd., Brinco Mining Ltd., AsbestosCorporation, Ltd., Carey Canada, Inc., Johns-Manville Corp.,Johns-Manville Amiante Canada, Inc., Managing Agent ofJohns-Manville Sales Corp., Huxley Development Corp., GAFCorporation, Celotex Corporation Inc.v.Certainteed Corp., Certain Teed Corp., Special MaterialsInc., Wisconsin Norca Corporation
NO. 85-1761
United States Court of Appeals,Third Circuit.
JUN 17, 1986

Appeal From:  E.D.Pa.,
Cahn, J.


1
AFFIRMED.